DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A Request for Continued Examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. The applicant's Request for Continued Examination and Response to Office Action (“RCE Response”) filed on 22 July 2020 has been entered.

Status of the Claims
The currently pending claims in the present application are claims 1-3, 5-13, and 15-22 as presented in the RCE Response.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
Regarding claim 9, the claim recites, “wherein the optimization formula is expressed as,” and thereafter, the claim recites various mathematical expressions, terms, coefficients, variables, and operators. Claim 1, from which claim 9 depends, recites, “calculating a solution to an optimization formula.” The closest support for such limitations can be found in para. [0081] of the originally-filed specification, which states, “where determining the updated weightings can be accomplished by obtaining a solution w* to an optimization formula.” The optimization formula, however, does not relate in any discernable way to a term “w*,” and further, no term “w*” can be found in the claim. As such, the claim appears to characterize use of the “optimization formula” in a manner inconsistent with the support in the specification, which is 
Regarding claim 18, while the claim is of different scope than claim 9, and depends from claim 15, the issue identified above with respect to claims 1 and 9 also can be found in claims 15 and 18. In view of this, claim 18 is deficient at least for the same reasons as claim 9.
Claims 9 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the claim recites, “wherein the optimization formula is expressed as,” and thereafter, the claim recites various mathematical expressions, terms, coefficients, variables, and operators. Claim 1, from which claim 9 depends, recites, “calculating a solution to an optimization formula.” What it means to calculate a solution to the formula is unclear and undefined. For example, is the formula solved by reducing it a value, a set of values, a simplified mathematical expression, or some other result? In view of this, the scope of claim 9 is unclear. In addition, claim 9 recites coefficients “R1” and “Rp” as being involved in the formula with no indication of what the coefficients mean or how they are defined. This also renders the claim indefinite.
Regarding claim 18, while the claim is of different scope than claim 9, and depends from claim 15, the issue identified above with respect to claims 1 and 9 also can be found in claims 15 and 18. In view of this, the scope of claim 18 is unclear.

Claim Rejections - 35 USC 101
35 USC 101 reads as follows:



Claims 1-3, 5-13, and 15-22 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. The patent eligibility analysis performed by the examiner that resulted in the finding of ineligibility is covered in the paragraphs below.
As described in MPEP 2106(III), Step 1 of the eligibility analysis asks whether the claim is to any of the statutory classes provided for in 35 USC 101, including a process, machine, manufacture, or composition of matter. (See MPEP 2106.03(II).) Each of claims 1-3, 5-13, and 15-22 falls within one of the four statutory classes. Specifically, the “system” of claims 1-3 and 5-13 is a machine under 35 USC 101, the “method” of claims 15-19 is a process under the statute, and the “method” of claims 20-22 also is a process under the statute. Claims 1-3, 5-13, and 15-22, however, are ineligible for failing to meet the eligibility criteria of other parts of the eligibility analysis, as explained in more detail in the paragraphs below.
The next part of the eligibility analysis, referred to as Step 2A, is a two-prong inquiry, in which examiners determine in Prong One whether a claim recites a judicial exception, and if so, then determine in Prong Two if the recited judicial exception is integrated into a practical application of that exception. (See MPEP 2106.04(II)(A).) Starting with Prong One, and using claim 1 as an example, the claim recites the following limitations:
“Creating content variations for including in initial communications to initial targets, the content variations each comprising one or more respective content items selected from content item options, the content variations each further comprising one or more respective combinations of the content item options.”
“Setting initial weightings for the content item options included in the content variations, the content variations further comprising content categories, each 
“Transmitting the initial communications comprising the content variations to the initial targets, with the first relative fractions of the initial communications in which each of the content item options are included in the respective combination of the content variation of the content variations being set according to a respective set of the initial weightings for each of the content item options.”
“Receiving initial response information in relation to initial responses of the initial targets to the initial communications, comprising a first rate at which the initial targets opened the initial communications.”
“Determining, in relation to the initial response information, whether a minimum level of statistically significant difference is achieved between responses to a first portion of the initial communications having a first respective combination of the one or more respective combinations of a first one of the content variations with a first one of the content item options as compared to a second respective combination of the one or more respective combinations of a second portion of the initial communications having a second one of the content variations with a second one of the content item options.”
“When the minimum level of statistically significant difference is achieved, determining updated weightings of the first and second ones of the content item options in relation to the initial response information, for a portion of the initial 
“Transmitting updated communications comprising the content variations to subsequent targets, with second relative fractions of the updated communications in which the first and second ones of the content item options are included in the content variation being set according to a respective set of the updated weightings for each of the first and second content item options.”
The above-listed limitations of claim 1 recite aspects that, under their broadest reasonable interpretation, cover mathematical relationships, mathematical formulas or equations, and mathematical calculations. (See MPEP 2106.04(a).) See, for example, the claimed “calculating a solution to an optimization formula” step. Accordingly, the claims fall within the mathematical concepts grouping of abstract ideas. (See id.) Further, the above-listed limitations also cover commercial or legal interactions, including advertising, marketing or sales activities or behaviors, and business relations, involving entities providing optimized content to target audiences. (See id.) Accordingly, the limitations fall within the certain methods of organizing human activity grouping of abstract ideas. (See id.) Each of the above-listed limitations is an example of a step that falls within the grouping. Furthermore, the above-listed limitations also cover managing personal behavior or relationships or interactions between people, including social activities (e.g., transmitting and receiving communications) between entities and audiences, and following rules or instructions involving those communications (e.g., performing the claimed steps). (See id.) Furthermore, the above-listed limitations also cover concepts performed in the human mind, and therefore fall within the mental processes grouping of abstract ideas. (See id.) For example, the concepts including observation (see the claimed “receiving initial response information”), evaluation (see the claimed “determining” “whether a 
The next prong of Step 2A of the eligibility analysis, referred to as Prong Two, asks whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. (See MPEP 2106.04(d).) Evaluating integration into a practical application involves: (1) identifying whether there are any additional elements recited in the claim beyond the judicial exceptions; and (2) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations introduced in MPEP 2106.04(d)(I), and discussed in more detail in MPEP 2106.04(d)(1), 2106.04(d)(2), 2106.05(a) through (c), and 2106.05(e) through (h). (See MPEP 2106.04(d)(II).) Continuing to use claim 1 as an example, the claim recites the following additional elements.
“A system, comprising: one or more processors; and one or more non-transitory computer-readable media storing computing instructions configured to run on the one or more processors and perform” the claimed steps.
The above-listed additional elements of claim 1, when viewed in the context of claim 1 as a whole, do not integrate the judicial exceptions into a practical application. (See MPEP 2106.04(d)(I).) One reason is that the additional elements amount to adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer. (See id.) The additional elements also are ones courts have indicated may not be sufficient to show any improvement to technology. (See MPEP 2106.05(a).) For example, the additional elements are analogous to a commonplace business method or mathematical algorithm being applied on a general purpose computer. (See MPEP 2106.05(a) and (f).) As such, claim 1 fails to meet the criteria of Step 2A, Prong Two of the eligibility analysis.

Claims 2, 3, and 5-13 depend from claim 1, and thus, each of them includes all of the limitations of claim 1. The limitations in these dependent claims elaborate on aspects introduced in claim 1 by, for example, further describing uses for the data of claim 1 and related data, and therefore they fail to overcome the rationales for ineligibility applied against claim 1, while being susceptible to the same rationales for ineligibility applied against claim 1. More specifically, claims 2, 3, 5-8, and 10-12 recite abstract idea steps falling under the certain methods of organizing human activity grouping and the mental processes grouping. (See MPEP 2106.04(a).) At least claims 9 and 13 also are ineligible for reciting aspects that, under their broadest reasonable interpretation, cover mere mathematical relationships, mathematical formulas for equations, and mathematical calculations, putting them within the mathematical concepts grouping of abstract ideas. (See id.) As such, claims 2, 3, and 5-13 do not meet the criteria for eligibility at Step 2A, Prong One. Further, claims 2, 3, and 5-13 do not recite any additional elements that integrate the abstract idea into a practical application (see MPEP 2106.04(d)) or amount to significantly more (see MPEP 2106.05). Claims 2, 3, and 5-13 are thus ineligible under 35 USC 101.
Claims 15 and 20, while of different scope relative to claim 1, nevertheless recite limitations similar to those recited by claim 1. As such, the rationales for rejecting claim 1 under 
Claims 16-19 depend from claim 15, and thus, each of them includes all of the limitations of claim 15. The limitations in these dependent claims elaborate on aspects introduced in claim 15 in a way that does not overcome the rationales for ineligibility applied against claim 15, and make the dependent claims susceptible to the same rationales applied against claim 15. More specifically, claims 16, 17, and 19 recite abstract idea steps falling under the certain methods of organizing human activity grouping and the mental processes grouping (see MPEP 2106.04(a)). Claim 18 recites aspects that, under their broadest reasonable interpretation, cover mere mathematical relationships, mathematical formulas for equations, and mathematical calculations, putting them within the mathematical concepts grouping of abstract ideas. (See id.)  As such, claims 16-19 do not meet the criteria for eligibility at Step 2A, Prong One. Further, claims 16-19 do not recite any additional elements that integrate the abstract idea into a practical application (see MPEP 2106.04(d)) or amount to significantly more (see MPEP 2106.05). Furthermore, claims 16-19 recite limitations similar to the limitations recited in claims 2, 3, 6, 8, 9, and 12, and thus, are similarly deficient. Claims 16-19 are, therefore, ineligible under 35 USC 101.
Claims 21 and 22 depend from claim 20, and thus, each of them includes all of the limitations of claim 20. The limitations in these dependent claims elaborate on aspects introduced in claim 20 in a way that does not overcome the rationales for ineligibility applied against claim 20, and make the dependent claims susceptible to the same rationales applied against claim 20. More specifically, claims 21 and 22 recite abstract idea steps falling under the certain methods of organizing human activity grouping and the mental processes grouping (see MPEP 2106.04(a)), and do not recite any additional elements that integrate the abstract idea into a practical application (see MPEP 2106.04(d)) or amount to significantly more (see MPEP 2106.05). Further, claims 21 and 22 recite limitations similar to the limitations recited in claims 5 

Claim Rejections - 35 USC 103
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 USC 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-12, and 15-22 are rejected under 35 USC 103 as being unpatentable over U.S. Pat. App. Pub. No. 2010/0010865 A1 to Dyer (“Dyer”) in view of U.S. Pat. App. Pub. No. 2019/0043077 A1 to Modarresi et al. (“Modarresi”), and further in view of the publication titled “Robust Asset Allocation” by Tütüncü et al. (“Tütüncü”)1.
Regarding claim 1, Dyer discloses the following limitations:
“A system, comprising: one or more processors; and one or more non-transitory computer-readable media storing computing instructions configured to run on the one or more processors and perform” the steps below. Dyer discloses, in its claim 13, “a computer-implemented system” “comprising one or more computers comprising: at least one processor;” “and one or more computer-readable storage media operatively coupled to the processor”, “wherein the storage media further comprises program instructions for execution by the processor, said program instructions causing the processor to execute the steps.”
“Creating content variations for including in initial communications to initial targets, the content variations each comprising one or more respective content items selected from content item options, the content variations each further comprising one or more respective combinations of the content item options.” Dyer discloses, “FIG. 2 illustrates the structure of a sample email 200, representing content presented via a data communications network to a plurality of recipients in accordance with a preferred embodiment of the invention.” (See para. [0075].) Dyer also discloses, “A preferred embodiment of the present invention requires further subdivision of the email header 202 and body 204. For example, FIG. 2 illustrates the subdivision of the body into ‘Title’ 206, ‘Image’ 208 and ‘Footer’ 210, whereas the header contains a ‘Subject’ 212. Each of these subdivisions is modelled as a content factor, which contains one or more mutually exclusive content levels representing the alternatives available for the content factor.” (See para. [0078].) Dyer further discloses, “The number of content factors and content levels is arbitrary, and freely selectable by the user in accordance with the logical structure of the email message itself. An example table 300 illustrating content levels and content factors is shown in FIG. 3. In this example, the content factors illustrated are ‘Subject’, ‘Title’, ‘Image’ and ‘Footer’. 
“Setting initial weightings for the content item options included in the content variations, the content variations further comprising content categories, each respective combination of the one or more respective combinations of the content item options of each of the content variations being included at a same 
“Transmitting the initial communications comprising the content variations to the initial targets, with the first relative fractions of the initial communications in which each of the content item options are included in the respective combination of the content variation of the content variations being set according to a respective set of the initial weightings for each of the content item options.” Dyer discloses, “given a sufficiently large sample size, FIG. 11 illustrates the distribution of the possible combinations of content levels 1100. In this example the total number of possible combinations of content levels (eg all combinations of the ‘Subject’, ‘Title’, ‘Image’ and ‘Footer’ content levels) is 18. The distribution of each of these 18 combinations in the first stage is performed at random in accordance with a uniform probability distribution function, and the proportion of recipients 1102 to which each combination is sent is therefore approximately 1/18=5.56%. After an email message containing a combination of content levels is sent to a recipient, details of the combination are stored in a database and linked to the recipient's unique identifier.” (See para. [0084].) The distribution in the first stage in Dyer reads on the claimed “transmitting the initial communications” step, and the use of 18 combinations of content levels and 1/18 for the proportion of recipients in Dyer reads on the claimed “each of the content item options” “being set according to a respective set of the initial weightings.”
“Receiving initial response information in relation to initial responses of the initial targets to the initial communications, comprising a first rate at which the initial targets opened the initial communications.” Dyer discloses, “Preferably, the delivery of content to recipients and the tracking of recipient responses, shown at .sctn.1.13 and 1.14 in flow chart 400, is performed via an external system such as the SMTP or SOAP protocols. During this process, event data (such as email opens, newsletter subscriptions, product purchases, page views etc) are collected and aggregated, as indicated at .sctn.1.5 of flow chart 400, based upon the content level combination sent to the recipient responsible for generating the event.” (See para. [0085].) Dyer also discloses, “as the first stage of the broadcast is sent, the unique identifier of recipients ‘responding’ (i.e. performing a certain desired action) is recorded.” (See para. [0087].) Dyer further discloses, “An example of the output of this step is illustrated in FIG. 12. This example illustrates the recipient responses 1200 corresponding to the distribution in the first stage of the process. In particular, it shows the numbers of recipients 1202 that received a particular combination of content levels, and the number of recipient responses 1204 to a particular combination of content levels.” (See id.) Dyer further discloses, “The response rate information for the high performing content levels is then used to update the content tree structure, in accordance with .sctn.1.9 of flow chart 400. The tree structure encodes the top-performing combinations of content levels, such that child nodes have higher response rates than their parents, as shown in FIG. 14. In the example structure 1400, the ‘Path to Tree Nodes’ 1402 are listed with their corresponding recipient response rate 1404. The ‘<root>‘ node stores the overall average performance of all email messages in the broadcast, whereas for example, the ‘<root>/Title 1’ node stores the performance of all email messages in the broadcast containing the ‘Title 1’ 
“Determining, in relation to the initial response information, whether a” “difference is achieved between responses to a first portion of the initial communications having a first respective combination of the one or more respective combinations of a first one of the content variations with a first one of the content item options as compared to a second respective combination of the one or more respective combinations of a second portion of the initial communications having a second one of the content variations with a second one of the content item options.” Dyer discloses, “an example of the output of this step is illustrated in FIG. 12. This example illustrates the recipient responses 1200 corresponding to the distribution in the first stage of the process. In particular, it shows the numbers of recipients 1202 that received a particular combination of content levels, and the number of recipient responses 1204 to a particular combination of content levels.” (See para. [0087].) Dyer also discloses, “this example shows the response rate 1306 in stage 1 to each of the content levels, which represents the number of recipient responses 1304 to a particular content level as a percentage of the total number 1302 of recipients that received an email message containing that content level. 
“When the” “difference is achieved, determining updated weightings of the first and second ones of the content item options in relation to the initial response information, for a portion of the initial response” “by calculating a solution to an optimization formula.” Dyer discloses, “the response rate information for the high performing content levels is then used to update the content tree structure” and “The tree structure encodes the top-performing combinations of content levels, such that child nodes have higher response rates than their parents, as shown in FIG. 14.” (See para. [0089].) Dyer also discloses, “a content level is selected from the ranked list of content levels” “and inserted into the email message in the location defined for the current content factor” where “The content level selected is determined statistically, with each content level having a probability of selection defined by a weighting function taking as parameters the rank of the content level, and the recipient count and response rate stored in the relevant tree node.” (See in para. [0101].) The use of the weighting function in Dyer, that occurs after the initial distribution, reads on the claimed “determining updated weightings.” Any calculations used in the optimization process in Dyer reads on the claimed “calculating a solution to an optimization formula.”
“Transmitting updated communications comprising the content variations to subsequent targets, with second relative fractions of the updated communications in which the first and second ones of the content item options are included in the content variation being set according to a respective set of the updated weightings for each of the first and second content item options.” Dyer discloses, “based on the example data, the distribution of combinations of content levels in a Stage 2 broadcast is illustrated in FIG. 16. The example 1600 shows the proportion of recipients to which combinations of content levels will be distributed, as with FIG. 11, although unlike Stage 1, the distributions in Stage 2 
Modarresi discloses the following limitations of claim 1 that do not appear to be explicitly disclosed in their entirety by Dyer:
The claimed “difference” is “a minimum level of statistically significant difference.” Modarresi discloses, “the described techniques involve reallocating delivery of digital content during the course of the test in a manner that not only takes advantage of the digital content items that achieve higher rates of a desired action, but also identifies the content items achieving the desired action (e.g., highest-converting digital content of a digital marketing campaign) with statistically significant certainty.” (See para. [0028].)
The claimed “portion of the initial response information” is “information received in a first predetermined period of time.” Modarresi discloses, “a common form of conventional digital marketing testing is referred to as fixed-horizon hypothesis testing. In fixed-horizon hypothesis testing, the test is ‘run’ over a predefined number of samples (i.e., the ‘horizon’) until it is completed” and “For instance, a user can specify” “an amount of time over which the test is to be run (e.g., one week, which may correspond to an approximate number of users based on 
Modarresi describes performance-based digital content delivery in a digital medium environment (see abstract), similar to the claimed invention and Dyer. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the optimization processes of Dyer to include the statistical significance measures and time-based horizons of Modarresi, because assumptions that are based on tests that do not have a statistically significant amount of certainty may be in error, as taught by Modarresi (see para. [0010]).
Tütüncü discloses the following limitations of claim 1 that do not appear to explicitly be taught in their entirety by the combination of Dyer and Modarresi:
The claimed “optimization formula” being one “comprising: a vector related to a second rate of the initial response information; and a scalar representing a total number of the content variations.” Tütüncü discloses a maximin problem identified as (25) at the right margin. (See p. 168.) Tütüncü also discloses, “Further, we computed lower and upper bound vectors and matrices on means and covariances using a bootstrapping strategy.” (See pp. 168 and 169.) Tütüncü further discloses, use of a nonnegative scalar λ. (See p. 165.) The maximin problem in Tütüncü reads on the claimed “optimization formula,” the lower and 
Initially, it should be noted that the wording used in claim 1, “by calculating a solution to an optimization formula comprising: a vector” “and a scalar,” does not actually require use of the claimed “optimization formula,” “vector,” or “scalar.” The combination of Dyer and Modarresi calculates values. If any of those calculated values are equal to a value returned by solving the claimed “optimization formula,” then the calculated value is, by definition, a “solution to” the “optimization formula.” This is because the claim language does not explicitly recite the performance of any actual steps or operations on any terms. To use an analogy, if a square has 4 sides, each with a length of 1 unit, one can measure the perimeter of that square to determine that it is 4 units. By doing so, one has inherently calculated a solution to a formula p = 4x, where p is the perimeter and x is a variable representing a length of one side, even if one has not actually performed multiplication. Nevertheless, for purposes of compact prosecution, the examiner cites Tütüncü. Tütüncü describes methods of finding optimal solutions to problems (see p. 167), similar to the claimed invention and the combination of Dyer and Modarresi. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the optimization processes of the combination of Dyer and Modarresi, to include the maximin problem, vectors, and scalar of Tütüncü, to produce results with significantly better worst-case behavior, stability over time, and concentration on a small set of asset classes, as taught by Tütüncü (see p. 183).
Regarding claim 2, the combination of Dyer, Modarresi, and Tütüncü teaches the following limitations:
“The system of claim 1, wherein: creating the content variations for including in the initial communications to the initial targets further comprises: creating the content variations with the content categories, where each content category of the content categories comprises the one or more respective content items that 
“The content item options comprise: one or more first category item options for a first category of the content categories; and one or more second category item options for a second category of the content categories.” See the immediately preceding bullet point, and para. [0079] of Dyer. Subjects 1-3 in Dyer read on the claimed “first category item options for a first category,” and Titles 1 and 2 read on the claimed “second category item options for a second category.”
Regarding claim 3, the combination of Dyer, Modarresi, and Tütüncü teaches the following limitations:
“The system of claim 2, wherein: the content categories in the content variations comprise: subject fields for subjects of the initial communications and the updated communications; and body fields for bodies of the initial and updated communications.” Dyer discloses, “the number of content factors and content 
“The content item options comprise: subject item options for the subjects of the initial communications and the updated communications; and body module item options for the bodies of the initial and updated communications.” See the immediately preceding bullet point and Dyer at para. [0079] and FIGS. 2 and 3. Subjects 1-3 of Dyer read on the claimed “subject item options,” and Images 1-3 of Dyer read on the claimed “body module item options.”
Regarding claim 5, the combination of Dyer, Modarresi, and Tütüncü teaches the following limitations:
“The system of claim 1, wherein determining, in relation to the initial response information, whether the minimum level of statistically significant difference is achieved between responses to the first portion of the initial communications further comprises: determining whether the minimum level of statistically significant difference is achieved between responses to a portion of the initial communications having two or more of the first one of the content variations with the first one of the content item options and a third one of the content variations 
Regarding claim 6, the combination of Dyer, Modarresi, and Tütüncü teaches the following limitations:
“The system of claim 1, wherein transmitting the initial communications further comprises: transmitting the initial communications in response to one or more triggers comprising one or more of: an action of one or more of the initial targets; and a change in state of an item associated with one or more of the initial targets.” Dyer discloses, “a determination is made as to the number of recipients (n) who should form part of each stage of the optimisation procedure based upon the desired statistical level of confidence of the results. In the first stage of the broadcast, a subset of the potential recipients are selected based on an initial estimate of the sample size required for reliable analysis. For an exemplary recipient database, an initial sample size of 10,000 is appropriate. Preferably, these recipients are selected from a pool of email subscribers.” (See para. 
Regarding claim 7, the combination of Dyer, Modarresi, and Tütüncü teaches the following limitations:
“The system of claim 6, wherein transmitting the initial communications in response to the one or more triggers further comprises: transmitting a first set of the initial communications in response to a first trigger; and transmitting a second set of the initial communications in response to a second trigger that occurs after the first trigger.” Dyer discloses, “if it is determined” “that the data is not statistically significant then the number of recipients per stage (n) is increased,” “the content combination weightings are updated in the tree structure” “and the process of generating and delivering content” “is repeated until there is sufficient data to perform an analysis.” (See para. [0091].) The determination of lack of statistical significance in Dyer reads on the claimed “second trigger,” and the emails to new recipients in Dyer read on the claimed “second set of initial communications.”
Regarding claim 8, the combination of Dyer, Modarresi, and Tütüncü teaches the following limitations:
“The system of claim 1, wherein the computing instructions are further configured to perform” the steps below. Dyer discloses, in its claim 13, that “the storage media further comprises program instructions for execution by the processor, said program instructions causing the processor to execute the steps.”
“Receiving subsequent response information in relation to subsequent responses of the subsequent targets to the updated communications.” Dyer discloses, “the broadcast and analysis algorithm operates as described in Stage 2 above for each subsequent stage.” (See para. [0107].) Dyer also discloses, “at each stage, 
“Determining updated weightings of the first and second ones of the content item options in relation to the subsequent response information received from the subsequent targets to the updated communications, for a portion of the subsequent response information received in a second predetermined period of time.” See the immediately preceding bullet point. The repetition of the above-mentioned process cycles in Dyer reads on the claimed “determining updated weightings” step. The above-mentioned time horizons in Modarresi read on the claimed “second predetermined period of time.”
“Transmitting further updated communications according to the updated weightings to further targets.” See the immediately preceding bullet point. The repetition of the above-mentioned process cycles in Dyer reads on the claimed “transmitting further updated communications” step.
Regarding claim 9, the combination of Dyer, Modarresi, and Tütüncü teaches the following limitations:
“The system of claim 1, wherein determining the updated weightings of the first and second ones of the content item options in relation to the initial response information further comprises: determining the updated weightings using the initial response information received over 7 days immediately preceding the determining of the updated weightings.” Modarresi discloses, “a common form of 
“Wherein the optimization formula is expressed as:                                                
    PNG
    media_image1.png
    31
    151
    media_image1.png
    Greyscale
where 
    PNG
    media_image2.png
    18
    163
    media_image2.png
    Greyscale
;ρ > 0 is the scalar;r is the vector related to the second rate of response by the initial targets to the initial communications with an objective function  
    PNG
    media_image3.png
    22
    179
    media_image3.png
    Greyscale
wi represents a ratio of the initial communications transmitted for each content variation i, where 
    PNG
    media_image4.png
    21
    131
    media_image4.png
    Greyscale
Ni represents a number of communications sent with the each content variation i and weight wi,
    PNG
    media_image5.png
    26
    77
    media_image5.png
    Greyscale
 is a total number of communications sent; andp is the total number of content variations.”

Tütüncü discloses a maximin problem identified as (25) at the right margin. (See p. 168.) The maximin problem in Tütüncü reads on the claimed “optimization formula.”
Initially, it should be noted that the wording used in claim 1, “by calculating a solution to an optimization formula comprising: a vector” “and a scalar,” does not actually require use of the claimed “optimization formula” and related mathematical expressions in claim 9. The combination of Dyer and Modarresi calculates values. If any of those calculated values are equal to a value returned by solving the claimed “optimization formula,” then the calculated value is, by definition, a “solution to” the “optimization formula.” This is because the claim language does not explicitly recite the performance of any actual steps or operations on any terms. See the explanation provided in the rejection of claim 1. Nevertheless, for purposes of compact prosecution, the examiner cites Tütüncü. Tütüncü describes methods of finding optimal solutions to problems (see p. 167), similar to the claimed invention and the combination of Dyer and Modarresi. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the optimization processes of the combination of Dyer and Modarresi, to include the maximin problem of Tütüncü, to produce results with significantly better worst-case behavior, stability over time, and concentration on a small set of asset classes, as taught by Tütüncü (see p. 183). The application of the maximin problem of Tütüncü to the data in the combination of Dyer and Modarresi, would obviously entail providing all of the necessary supporting calculations and formulas for implementing the maximin problem, and those supporting calculations and formulas would read on the ones recited in claim 9 following recitation of the claimed “optimization formula.”
Regarding claim 10, the combination of Dyer, Modarresi, and Tütüncü teaches the following limitations:
“The system of claim 1, computing instructions are further configured to perform: when the minimum level of statistically significant difference is not achieved, continuing to receive the initial response information in relation to the initial responses of the initial targets to the initial communications, until it is determined that the minimum level of statistically significant difference is achieved.” Dyer discloses, “if it is determined” “that the data is not statistically significant then the number of recipients per stage (n) is increased,” “the content combination weightings are updated in the tree structure” “and the process of generating and delivering content” “is repeated until there is sufficient data to perform an analysis.” (See para. [0091].) Modarresi discloses, “the test may run until the highest-converting content is determined with the statistical significance.” (See para. [0055].)
Regarding claim 11, the combination of Dyer, Modarresi, and Tütüncü teaches the following limitations:
“The system of claim 1, the computing instructions are further configured to perform: changing one or more of the content item options to an updated content item option, in response to the updated weightings.” Dyer discloses, “a content level is selected from the ranked list of content levels (in accordance with .sctn.2.5 of flow chart 500), and inserted into the email message in the location defined for the current content factor.” (See para. [0101].) The selection of content levels as part of the stage 2 broadcast in Dyer reads on the claimed “changing one or more of the content item options” step, and the selected content levels therein read on the claimed “updated content item option.”
“In response to changing to the updated content item option: setting further updated weightings for the content item options.” Dyer discloses, “based on the example data, the distribution of combinations of content levels in a Stage 2 
“Transmitting further communications comprising the content variations including the updated content item option to further targets.” The stage 2 broadcast in Dyer (see paras. [0093]-[0101]) reads on the claimed “transmitting further communications” step.
“Receiving further response information in relation to further responses of the further targets to the further communications.” The stage 2 analysis in Dyer (see paras. [0104] and [0105] reads on the claimed “receiving further response information” step.
“Determining whether the minimum level of statistically significant difference is achieved for the further responses to the further communications.” Modarresi discloses, “the described techniques involve reallocating delivery of digital content during the course of the test in a manner that not only takes advantage of the digital content items that achieve higher rates of a desired action, but also identifies the content items achieving the desired action (e.g., highest-converting digital content of a digital marketing campaign) with statistically significant certainty.” (See in para. [0028].) See also, the rationales used in the rejection of claim 1 above.
“When the minimum level of statistically significant difference is achieved for the further responses to the further communications, determining additionally updated weightings for the one or more respective content items comprising the updated content item option.” As noted in the immediately preceding bullet point, 
“Transmitting additional communications comprising the content variations including the updated content item to additional targets, wherein the additional communications are based at least in part on the additionally updated weightings for the one or more respective content items.” See the immediately preceding bullet point. The repetition of the above-mentioned process cycles in Dyer reads on the claimed “transmitting additional communications” step.
Regarding claim 12, the combination of Dyer, Modarresi, and Tütüncü teaches the following limitations:
“The system of claim 1, wherein receiving the initial response information in relation to the initial responses of the initial targets to the initial communications further comprises: receiving the initial response information in relation to one or more of: a rate at which the initial targets have opened the initial communications; or a rate at which the initial targets execute actions in response to receiving the initial communications.” Dyer discloses, “the delivery of content to recipients and the tracking of recipient responses” “is performed via an 
Regarding claims 15-22, while the claims are of different scope relative to claims 1-3, 5, 6, 9, 11, 12, the claims nevertheless recite similar limitations. As such, the rationales for rejecting claims 1-3, 5, 6, 9, and 12 as obvious over the combination of Dyer, Modarresi, and Tütüncü also apply against claims 15-22 under the 35 USC 103.
Claim 13 is rejected under 35 USC 103 as being unpatentable over Dyer in view of Modarresi, further in view of Tütüncü, and further in view of the publication titled “Hypothesis Testing I: Proportions” by Zou et al. (“Zou”)2.
Regarding claim 13, the combination of Dyer, Modarresi, and Tütüncü teaches the following limitations:
“The system of claim 1, wherein determining, in relation to the initial response information, whether the minimum level of statistically significant difference is achieved between responses to the first portion of the initial communications further comprises” the steps below. These limitations appear in claim 1. See the rejection rationale provided in the rejection of claim 1 above.
Zou teaches the following limitations of claim 13 that do not appear to explicitly be taught in their entirety by the combination of Dyer, Modarresi, and Tütüncü:
“Determining a statistical difference according to a two-sample proportion test:

    PNG
    media_image6.png
    113
    67
    media_image6.png
    Greyscale
 , where 
    PNG
    media_image6.png
    113
    67
    media_image6.png
    Greyscale
, where Z is a measure of the statistical difference, O1 represents a rate of response by the initial targets to the initial communications having the first one of the content variations with the first one of the content item options, O2 represents a rate of response by the initial targets to the initial communications having the second one of the content variations with the second one of the content item options, N1 represents a number of the initial communications sent to the initial targets having the first one of the content variations with the first one of the content item options; and N2 represents a number of the initial communications sent to the initial targets having the second one of the content variations with the second one of the content item options; and comparing Z to a baseline level to determine whether the minimum level is achieved.” Zou teaches use of the equations above in Table C1 and Appendix C. (See pp. 612 and 613.)
Zou describes a process for hypothesis testing, similar to the claimed invention and the combination of Dyer, Modarresi, and Tütüncü. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have used the mathematical formulas, as taught by Zou, together with the calculations of the optimization process of the combination of Dyer, Modarresi, and Tütüncü, to facilitate arrival at an accurate conclusion concerning a population, as taught by Zou (see p. 609).

Response to Arguments
On pp. 14-18 of the RCE Response, the applicant argues that the pending claims are eligible and that the rejection under 35 USC 101 should be reconsidered and withdrawn. The 
The applicant argues on p. 15 of the RCE Response, with respect to Step 2A, Prong Two of the eligibility analysis, that the claims recite use of the alleged abstract ideas in a meaningful way beyond generally linking to a particular technological environment and the claims cannot practically be performed in the mind. The applicant highlights the claimed “receiving” and “determining” limitations of claim 1 as alleged support for the argument. Next, the applicant argues, on pp. 16 and 17 of the RCE Response, that the claim amendments provide benefits outlined in the specification, the alleged benefits relating to the creation of content variations, use of response information, determination of statistical significance, among other things. The applicant asserts on p. 17 of the RCE Response that this is indicative of a specific, concrete approach in the claimed invention that provides a combination of steps to use the ideas in a meaningful way that is not generally linking to a technological environment. The examiner finds the arguments unpersuasive. Initially, the steps of claim 1 and the other pending claims (other than, for example, the claimed “transmitting” steps) can be performed in the human mind, as explained in the 35 USC 101 rejection above where Step 2A, Prong One is addressed. For example, the claimed “creating content variations” can be performed entirely mentally by contemplating what content one would like to present while preparing to compose an email. From the perspective of performing Step 2A, Prong Two, the non-mental elements recited in claim 1 are found in, and immediately following, the preamble. The non-mental elements constitute additional elements for Step 2A, Prong Two. While courts have found additional elements to have integrated an exception into a practical application when they apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (see MPEP 2106.04(d)), the limitations of claim 1 do not meet that criterion. The additional elements of claim 1 merely link the use of the abstract ideas to a particular technological environment (i.e., "implementation via 
The applicant argues on p 18 of the RCE Response, with respect to Step 2B of the eligibility analysis, that the ordered combination of limitations of each of the independent claims adds specific limitations that are improvements beyond what is well-understood, routine, or conventional in the field. The applicant highlights the claimed “receiving” and “determining” steps to support the argument. The examiner finds the argument unpersuasive. The limitations the applicant characterizes as improvements are part of the abstract idea. See the 35 USC 101 section above for a detailed explanation. The limitations are not additional elements to be analyzed as part of Step 2B. Regarding Step 2B and additional elements of claims in general, the examiner recognizes that adding a specific limitation other than what is well-understood, routine, conventional activity in the field, or adding unconventional steps that confine the claim to a particular useful application, e.g., a non-conventional and non-generic arrangement of various computer components for filtering Internet content, can constitute significantly more when recited in a claim with a judicial exception. (See MPEP 2106.05(I)(A).) That is not, however, the only criterion that must be met to warrant a finding of eligibility; it is but one consideration of the eligibility analysis. (See id. and 2106.05(d)) In the 35 USC 101 section above, the examiner is not necessarily relying on the well-understood, routine, conventional rationale to reject the claims as ineligible, although use of the rationale may be warranted. Rather, the examiner relies on a finding that the additional elements of the claims do not constitute improvements (see MPEP 2106.05(a)), and amount to adding the words "apply it" (or an equivalent) with the judicial exception or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and 
On pp. 18-24 of the RCE Response, the applicant argues that the combination of the cited Dyer, Modarresi, and Zou references fail to teach or suggest each and every limitation recited in the claims, and the rejections under 35 USC 103 should be reconsidered and withdrawn. Specifically, the applicant argues that the cited references fail to teach or suggest “receiving initial response information” “comprising a first rate at which the initial targets opened the initial communications; determining, in relation to the initial response information, whether a minimum level of statistically significant difference is achieved between responses to a first portion of the initial communications having a first respective combination of the one or more respective combinations of a first one of the content variations with a first one of the content item options as compared to a second respective combination of the one or more respective combinations of a second portion of the initial communications having a second one of the content variations with a second one of the content item options.” With respect to Dyer, the applicant argues that the reference is deficient, citing passages of Dyer describing aspects of FIGS. 12, 13, and 14. The applicant highlights, on p. 20 of the RCE Response, Dyer stating, “Because the number of responses is generally low, it is impossible to determine the best-performing combination of content levels with any degree of statistical confidence. Thus, in accordance with .sctn.1.9 and 1.11 of flow chart 400, the algorithm aggregates recipient and response counts by content levels, yielding the results 1300 shown in FIG. 13.” The examiner finds the arguments unpersuasive. The correlations between features of Dyer and the limitations of claim 1, including the “receiving” and “determining” steps highlighted by the applicant, are explained in detail in the 35 USC 103 section above. In essence, the examiner acknowledges that FIG. 12 of Dyer, viewed on its own, may not provide sufficient statistical confidence (per 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS Y HO whose telephone number is (571)270-7918.  The examiner can normally be reached on Monday through Friday, 9:30 AM to 5:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS YIH HO/            Examiner, Art Unit 3624                                                                                                                                                                                            
/MEHMET YESILDAG/            Primary Examiner, Art Unit 3624                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Tütüncü, Reha H., and Mark Koenig. "Robust asset allocation." Annals of Operations Research 132.1 (2004): 157-187.
        2 Zou, Kelly H., et al. "Hypothesis testing I: proportions." Radiology 226.3 (2003): 609-613.